His Honor, JOHN ST. PAUL,
rendered the opinion and decree of the Court, as follows:
Plaintiff sued for' $2,500, and his claim was rejected. After judgment he entered a remittitur for all his claim in excess of $2000, and obtained an appeal to this Court.
*306Opinion and decree, June 1st, 1914.
Rehearing,refused, June 15th, 1914.
Writ denied, October 26th, 1914.
■ The general rule is that a remittitur after judgment cannot affect the jurisdiction on appeal, which is fixed at the time of judgment.
34 An:, 865.
But plaintiff bases his right of appeal to this ¡Court upon certain expressions in 123 La., p. 41, and upon a distinction which he draws between a remittitur and an admission that his claim is excessive.
As the expression in 123 La., p. 41, is purely obiter, and in conflict with the general rule we shall not follow it. As to the distinction attempted by plaintiff it is obvious that if allowed, a plaintiff might always accomplish indirectly by an admission what he cannot accomplish directly by remittitur, to-wit, divert the jurisdiction of the Supreme Court which attached at the moment of judgment.
Whether or not that Court in the exercise of its jurisdiction, will dismiss the appeal or retransfer the case, is a matter-in which this Court iv> not concerned.
It is therefore ordered that this appeal be transferred to the Supreme Court of 'Louisiana upon appellant or his attorney of,record making out and filing his affidavit that the appeal was not taken for delay and lodging a transcript of appeal in the Supreme Court within 30 days after this judgment becomes final.